DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits. Claims 1-11 are pending.

Response to Arguments
Applicant's arguments filed 9/10/2021 have been fully considered but they are not persuasive. 
As an initial matter, Applicant writes that “The Office Action admits that Mathony does not disclose [the driving operation device setting unit sets a reaction force exerted by the driving operation device to a larger value as the retraction speed calculated by the retraction speed calculation unit becomes higher] and instead relies on Krueger to reject the above-recited elements of claim 1” (page 6 of remarks). This is not accurate. Contrary to Applicant’s statement, the Office action clearly relied on Mathony for “the driving operation device setting unit sets a reaction force exerted by the driving operation device to a larger value” (top of page 4 of Non-final rejection) and Kreuger is explicitly relied on for “a retraction speed calculation unit, performed by a microcomputer, that calculates a retraction speed of the brake pedal, based on the operation amount of the brake pedal detected by the brake pedal detection unit” and “as the retraction speed calculated by the retraction speed calculation unit becomes higher” (page 4 of Non-final rejection). 
Applicant argues that Kreuger does not disclose the above-recited elements (page 6 of remarks). As indicated above, this argument is moot as Kreuger was not relied on for increasing the accelerator reaction force. Rather Mathony is relied on for increasing the accelerator reaction force during initial-movement and Kreuger shows that initial-movement/vehicle launch can be anticipated based on the retraction speed of the brake pedal. 
Finally, Applicant argues that Kreuger teaches away from such elements because “Kreuger specifically states that the whole point of performing the launch preparation operations in response to anticipation of a vehicle launch event…is to shorten ‘the launch time of a vehicle to improve acceleration performance’” whereas increasing the acceleration reaction force “helps prevent rapid operation of such a device” (page 6 of remarks). This argument is also unpersuasive. Mathony is relied on for increasing the accelerator reaction force during initial-movement and Kreuger shows that initial-movement/vehicle launch can be anticipated based on the retraction speed of the brake pedal. As a secondary reference, the totality of Kreuger is not incorporated into the invention of Mathony. Rather the reliance on Kreuger is limited to the cited and incorporating elements, specifically, anticipating the vehicle launch based on the retraction speed of the brake pedal. Since the launch preparation activities of Kreuger that are intended to improve acceleration performance have not been cited or incorporated in the rejection, they are not a part of modified Mathony. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Mathony et al. (US 2010/0134263 A1) in view of Krueger et al. (US 2018/0345973 A1).
Regarding claim 1, Mathony teaches a driving support apparatus comprising: 
a brake pedal detection unit, performed by a microcomputer ([0015]), that detects an operation 5amount of a brake pedal (Fig. 1, brake pedal angle αBP input into collision warning device); [and]
a driving operation device setting unit, performed by a microcomputer ([0015]), that sets a reaction 10force exerted by a driving operation device ([0010], end of [0020], Fig. 2: S18d and related text);
wherein the driving operation device setting unit sets a reaction force exerted by the driving operation device to a larger value ([0010], end of [0020], Fig. 2: S18d and related text) […].
Mathony teaches detecting a stationary vehicle in front of the host vehicle and recognizing that the host vehicle begins an “initial-movement” which is determined in response to the driver releasing the brake pedal and actuating the accelerator pedal. This situation presents a collision risk because the host vehicle may accelerate before or than faster the forward vehicle, causing a rear-end collision. Mathony increases the accelerator pedal reaction force as a means to alert the driver of an elevated collision risk. Mathony is silent regarding “a retraction speed calculation unit, performed by a microcomputer, that calculates a retraction speed of the brake pedal, based the operation amount of the brake pedal detected by the brake pedal detection unit” and does not teach that the increase of accelerator reaction force is “as the retraction speed calculated by the retraction speed calculation unit becomes higher”. 
Like Mathony, Krueger teaches anticipating a vehicle launch event (which is substantially equivalent to an “initial-movement situation”) in response to releasing a brake pedal ([0096], [0099]). However, Krueger also teaches that the vehicle launch event may additionally or alternatively be determined based on “a brake pedal release rate greater than a threshold brake pedal release rate” ([0100-101]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mathony to determine an “initial-movement situation”/vehicle launch event in response to releasing the brake pedal faster than a threshold rate as taught by Krueger, instead of (or in addition to) simply releasing the brake, because the substitution of one approach for another was known to yield predicable results – namely, determining that the driver intends to accelerate the vehicle (Krueger [0096], [0100]).
15Regarding claim 2, modified Mathony teaches the driving support apparatus according to claim 1, and Mathony also teaches that the driving operation device is an acceleration pedal or a steering wheel ([0010], accelerator pedal 5).  

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mathony et al. (US 2010/0134263 A1) in view of Krueger et al. (US 2018/0345973 A1) and Yamamura et al. (US 2003/0060936 A1).
Regarding claim 3, modified Mathony teaches the driving support apparatus according to claim 1, but Mathony, as modified, does not teach: 
a brake pedal setting unit, performed by a microcomputer, that sets a reaction force of the 20brake pedal, wherein 
the brake pedal setting unit sets a reaction force of the brake pedal to a smaller value as the retraction speed calculated by the retraction speed calculation unit becomes higher.  
However, as discussed above, Mathony does teach determining a risk that the host vehicle may accelerate before or than faster the forward vehicle, causing a rear-end collision and increasing the accelerator pedal reaction force in response. Yamamura teaches, not only increasing accelerator reaction force if there is a longitudinal risk, but also reducing the brake pedal reaction force in order for the operator to easily depress the brake pedal ([0124], [0126], [0253], [0283], [0286]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mathony to also reduce the reaction force of the brake pedal as taught by Yamamura in order for the operator to easily depress the brake pedal (Yamamura [0283], [0286]) thereby preventing the collision.
Regarding claim 4, modified Mathony teaches the driving support apparatus according to claim 1, and Mathony also teaches comprising: 
25a moving object detection unit, performed by a microcomputer, that detects a moving object ([0020]: surrounding-area sensor apparatus 3, e.g. radar, ultrasonic sensor, video, detects for example preceding moving vehicles), wherein
when a moving object is detected, the driving operation device setting unit sets a reaction force exerted by the driving operation device to a larger value ([0010], end of [0020], Fig. 2: S18d and related text, Examiner notes that the forward vehicle in Mathony may be a moving or stationary vehicle) […]. 
Mathony teaches executing the method of Fig. 2 in response to detecting either a stationary or moving preceding vehicle ([0020]). Mathony, as modified, does not teach a different response if the detected vehicle is not moving or, more particularly, what would happen “when no moving object is detected”. However, it should be intuitively understood that this corresponds to a low risk condition. 
Yamamura teaches a similar system in which accelerator pedal reaction force is adjusted in response to a longitudinal risk (Fig. 45) which is determined as the inverse of a time to collision (TTC) to an object ([0272] similar to Mathony [0021]). TTC is a function of separation (D) ([0258]). Hence, if no object (moving or stationary) was detected, the separation distance would essentially be larger than if an object were detected; the TTC would be larger than if an object were detected, and the risk would be lower than if an object were detected. Yamamura’s Fig. 45 shows the relationship of accelerator pedal reaction force for different risk levels. Notice that accelerator reaction force remains zero when RPLongitudinal is less than RP0 and increases as risk goes up ([0284]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mathony to set the accelerator pedal reaction force higher when an object that poses a collision risk is detected compared to when no object detected (i.e. collision risk is low) as taught by Yamamura in order to allow the operator to drive comfortably and without any objectionable feeling when there is no collision risk (Yamamura [0005]).
5Regarding claim 5, modified Mathony teaches the driving support apparatus according to claim 4, and Mathony also teaches: 
a risk calculation unit, performed by a microcomputer, that calculates a risk of future collision of the vehicle with the moving object detected by the moving object detection unit (Fig. 2, steps S16 and S17), wherein 
the driving operation device setting unit sets a reaction force exerted by the driving 10operation device to a larger value ([0010], end of [0020], Fig. 2: S18d and related text) […].
Mathony teaches that the accelerator pedal characteristic and/or automatic brake pressure build up may be modified as a function of collision risk, but Mathony does not teach that the reaction force is set larger “as the risk calculated by the risk calculation unit becomes higher”. However, Yamamura teaches this limitation (Fig. 45). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mathony to increase the accelerator pedal reaction force as the risk increases as taught by Mathony in order to prompt the driver to release the accelerator pedal (Mathony [0283]) thereby lowering collision risk and possibly preventing the collision. 
Regarding claim 6, modified Mathony teaches the driving support apparatus according to claim 4, and Mathony also teaches: 
a time-to-collision calculation unit, performed by a microcomputer, that calculates a time to collision that is a duration of time before the vehicle collides with the moving object detected 15by the moving object detection unit ([0021]: “…S17 a collision risk is calculated, for example by calculating how much time still remains until a possible collision with the vehicle in front”), wherein 
the driving operation device setting unit sets a reaction force exerted by the driving operation device to a larger value ([0010], end of [0020], Fig. 2: S18d and related text) […].
Mathony teaches that the accelerator pedal characteristic and/or automatic brake pressure build up may be modified as a function of collision risk, but Mathony does not teach that the reaction force is set larger “as the time to collision calculated by the time-to-collision calculation unit becomes shorter”. However, Yamamura teaches a similar system in which accelerator pedal reaction force is adjusted in response to a longitudinal risk (Fig. 45) which is determined as the inverse of a time to collision (TTC) to an object ([0272] similar to Mathony [0021]). Therefore, as TTC becomes shorter, collision risk becomes higher and the accelerator pedal reaction force becomes higher. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention modify the invention of Mathony to increase the accelerator pedal reaction force as the time-to-collision becomes shorter as taught by Mathony in order to prompt the driver to release the accelerator pedal (Mathony [0283]) thereby lowering collision risk and possibly preventing the collision. 
20Regarding claim 7, modified Mathony teaches the driving support apparatus according to claim 4, and Mathony also teaches: 
a vehicle speed detection unit, performed by a microcomputer, that detects a vehicle speed of the vehicle (Fig. 1: speed sensor 4 input to collision warning device), wherein 
when the vehicle speed calculated by the vehicle speed detection unit is not more than a threshold set in advance, the driving operation device setting unit sets a reaction force exerted by 25the driving operation device to a larger value (Fig. 2: ‘no’ at S15 ultimately results in S18d) […].
Mathony teaches executing the method of Fig. 2 in response to detecting either a stationary or moving preceding vehicle ([0020]). Mathony, as modified, does not teach a different response if the detected vehicle is not moving or, more particularly, what would happen “when no moving object is detected”. However, it should be intuitively understood that this corresponds to a low risk condition. 
Yamamura teaches a similar system in which accelerator pedal reaction force is adjusted in response to a longitudinal risk (Fig. 45) which is determined as the inverse of a time to collision (TTC) to an object ([0272] similar to Mathony [0021]). TTC is a function of separation (D) ([0258]). Hence, if no object (moving or stationary) was detected, the separation distance would essentially be larger than if an object were detected; the TTC would be larger than if an object were detected, and the risk would be lower than if an object were detected. Yamamura’s Fig. 45 shows the relationship of accelerator pedal reaction force for different risk levels. Notice that accelerator reaction force remains zero when RPLongitudinal is less than RP0 and increases as risk goes up ([0284]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mathony to set the accelerator pedal reaction force to zero when no object detected (i.e. collision risk is low) as taught by Yamamura in order to allow the operator to drive comfortably and without any objectionable feeling when there is no collision risk (Yamamura [0005]).

Claims 4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mathony et al. (US 2010/0134263 A1) in view of Krueger et al. (US 2018/0345973 A1) and Matsuoka et al. (US 2016/0101731 A1).
Regarding claim 4, modified Mathony teaches the driving support apparatus according to claim 1, and Mathony also teaches comprising: 
25a moving object detection unit, performed by a microcomputer, that detects a moving object ([0020]: surrounding-area sensor apparatus 3, e.g. radar, ultrasonic sensor, video, detects for example preceding moving vehicles), wherein
when a moving object is detected, the driving operation device setting unit sets a reaction force exerted by the driving operation device to a larger value ([0010], end of [0020], Fig. 2: S18d and related text, Examiner notes that the forward vehicle in Mathony may be a moving or stationary vehicle) […]. 
Mathony teaches executing the method of Fig. 2 in response to detecting either a stationary or moving preceding vehicle ([0020]). Mathony, as modified, does not teach a different response if the detected vehicle is not moving or, more particularly, what would happen “when no moving object is detected”. However, Matsuoka teaches a similar system in which accelerator pedal reaction force is adjusted in response to detecting an oncoming/moving vehicle at an intersection ([0068]). According to for example Fig. 5, if an oncoming vehicle (moving object) is not detected, the arrival time [Symbol font/0x44]T1 will not be [Symbol font/0xA3]Th1 (‘No’ at step S504) and no alarm is output whereas if an oncoming vehicle is detected and the arrival time [Symbol font/0x44]T1 is [Symbol font/0xA3]Th1 (‘Yes’ at step S504) then the alarm is output, where the alarm may be achieved by increasing the reaction force of the accelerator pedal ([0118]). That is, the reaction force exerted by the driving operation device is set to a larger value than when no moving object is detected.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mathony to set the accelerator pedal reaction force higher when a moving object is detected compared to when no object detected as taught by Matsuoka in order to provide the driver with risk information and prevent a collision between the own vehicle and the approaching vehicle (Matsuoka [0004-5]) when necessary while reducing unnecessary alarms when there is a low risk of the vehicles colliding (Matsuoka [0006-7]).
Regarding claim 8, modified Mathony teaches the driving support apparatus according to claim 4, and Mathony also teaches that the driving operation device setting unit sets a reaction 5force exerted by the driving operation device to a larger value ([0010], Fig. 2: S18d), but Mathony, as modified, does not teach “18a vehicle position acquisition unit, performed by a microcomputer, that acquires a position of the vehicle” or that the driving operation device setting unit sets a reaction 5force exerted by the driving operation device to a larger value “when the vehicle position acquired by the vehicle position acquisition unit corresponds to a specific position determined in advance” compared to “when no moving object is detected”. 
However, Matsuoka teaches a similar apparatus which may increase accelerator pedal reaction force to alert a driver of a risk which comprises: a vehicle position acquisition unit, performed by a microcomputer, that acquires a position of the vehicle (Fig. 1: GPS receiver 40; [0027]) and determines when the vehicle position acquired by the vehicle position acquisition unit corresponds to a specific position determined in advance ([0048]). If the vehicle is in a waiting state at an intersection and begins to move/start when another vehicle which presents a collision risk is detected, the driver may be alerted (Fig. 5, [0068]) by the increased accelerator pedal reaction force ([0118]). It is understood that if the above conditions are not met, including the case where no oncoming vehicle/threat is detected (i.e. “no moving object is detected”), then the accelerator pedal reaction force would not be increased.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mathony to acquire a position of the host vehicle, determine it is at an intersection, and raise accelerator pedal reaction force to a larger value if an oncoming moving object is detected compared to when no moving object is detected as taught by Matsuoka in order to call the driver’s attention to the risk and possibly prevent collisions that would otherwise be caused by interfering traffic at an intersection (Matsuoka [0004-6], [0068]).
Regarding claim 9, modified Mathony teaches the driving support apparatus according to claim 8, and Mathony, as modified, also teaches that the specific position includes a position of an intersection (Matsuoka [0048], cited and incorporated in the rejection of claim 8).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mathony et al. (US 2010/0134263 A1) in view of Krueger et al. (US 2018/0345973 A1) and Giorgio Bort et al. (US 2019/0178375 A1).
Regarding claim 10, modified Mathony teaches the driving support apparatus according to claim 1, and Mathony, as modified, also teaches the retraction speed calculation unit, performed by a microcomputer (Kreuger [0100-101], cited and incorporated in the rejection of claim 1) and that the driving operation device setting unit, performed by a microcomputer, sets a reaction force exerted by the driving operation device to a larger value (Mathony [0010], Fig. 2: S18d). Mathony, as modified, does not teach that the retraction speed calculation unit, performed by a microcomputer, “calculates an average value or a maximum value of retraction speeds of the brake pedal in a predetermined period” or that that reaction force is set to a larger value “as the average value or the maximum value becomes larger”. 
However, average and maximum values were well known metrics used to characterize data. For example, Giorgio Bort teaches characterizing a driver’s pedal actuation by determining a mean rate of change of the pedal position over a time span ([0124]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Mathony to characterize the retraction speed of the brake pedal by an calculating an average retraction speed over a time span as taught by Giorgio Bort and use the average retraction speed in the method because the use of averages to characterize data was recognized as part of the ordinary capabilities of one skilled in the art and would have yielded predictable results – a single value to represent the sensed retraction speeds over a time interval.   

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mathony et al. (US 2010/0134263 A1) in view of Krueger et al. (US 2018/0345973 A1) and Jeon (US 2011/0115281 A1).
Regarding claim 11, modified Mathony teaches the driving support apparatus according to claim 1, and Mathony also teaches that 20the driving operation device setting unit, performed by a microcomputer, resets the reaction force exerted by the driving operation device after lapse of [time] (end of [0021] and Fig. 2: ‘no’ at S19 causes the method to iterate so that actions according to steps S18a-S18d “can be adjusted to the new driving situation using newly acquired measured values”) […].
Mathony teaches checking to see if the driver is attempting to override the system in step S19 but is silent regarding “a predetermined period from completing operation of the brake pedal”. However, Jeon teaches a system which accumulates brake fluid (similar to step S18b of Mathony) and resets the accumulated brake fluid amount when a brake pedal is released and a predetermined time elapses ([0016]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mathony to reset operating characteristics after a predetermined period from completing operation of the brake pedal as taught by Jeon in order to give the driver a chance to override the system (at S19 in Fig. 2 of Mathony) thereby improving driving comfort  and/or to regulate the frequency of adjusting the actions to a current driving situation based on newly acquired measurements (Mathony: ‘no’ at S19, end of [0021]) thereby preventing rapid changes in operating characteristics of the accelerator pedal that would seem unpredictable and inexplicable to the driver.

Conclusion
Any new ground(s) of rejection presented in this Office action were necessitated by Applicant's amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNA M MOTT/Primary Examiner, Art Unit 3662